UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6044



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROOSEVELT MONTIE RAINES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CR-92-96, CA-95-243-2)


Submitted:   August 28, 1997          Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roosevelt Montie Raines, Appellant Pro Se. Benjamin H. White, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion. Appellant's

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994). The magistrate judge recommended that relief

be denied and advised Appellant that failure to file timely objec-
tions to this recommendation could waive appellate review of a

district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge's

recommendation.
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We deny
Appellant's motion for summary judgment and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED



                                 2